Name: Commission Regulation (EC) No 1052/2002 of 17 June 2002 amending Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refunds
 Type: Regulation
 Subject Matter: trade;  plant product;  foodstuff;  trade policy;  agricultural policy
 Date Published: nan

 Avis juridique important|32002R1052Commission Regulation (EC) No 1052/2002 of 17 June 2002 amending Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refunds Official Journal L 160 , 18/06/2002 P. 0016 - 0019Commission Regulation (EC) No 1052/2002of 17 June 2002amending Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 8(3) thereof,Whereas:(1) The experience gained with the application of Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refund(3) as last amended by Regulation (EC) No 595/2002(4), indicates that it is appropriate to provide more flexible transfer rules for refund certificates with short validity periods which issue towards the end of the budget period and to increase the threshold below which certain operators are exempted from presenting certificates.(2) In order to make adequate provision for this increased threshold the reserve for each budget year, mentioned in Article 14(1), should be increased.(3) Furthermore, in light of this increased threshold the amount above which the Commission may suspend the application of Article 14(1) and (2) should be increased.(4) Combined nomenclature codes of certain goods listed in Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(5), as last amended by Commission Regulation (EC) No 493/2002(6), Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(7), as last amended by Commission Regulation (EC) No 509/2002(8) and Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(9), as last amended by Commission Regulation (EC) No 680/2002(10), have been amended to take account of the amendments to Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(11), as last amended by Commission Regulation (EC) No 796/2002(12), introduced by Commission Regulation (EC) No 2031/2001(13) with effect from 1 January 2002.(5) Annexes B and D of Regulation (EC) No 1520/2000 should therefore be updated in order to maintain equivalence with the respective Annexes of Regulations (EEC) No 2771/75, (EC) No 1255/1999 and (EC) No 1260/2001.(6) It is appropriate to render more precise the current wording of Article 8(1) in order to provide for greater legal certainty. As a consequence the wording of the instruction given at Annex F III (k) should also be amended.(7) In respect of the goods listed in Annex C, the quantity of basic products to be taken in calculating the amount of the refund shall be that shown in that Annex against each of those goods. However, the quantity shown in respect of CN code ex 2008 99 85 should be modified as it is excessive.(8) Regulation (EC) No 1520/2000 should therefore be amended accordingly.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1520/2000 is amended as follows:1. the following paragraph 1a is added to Article 6(1): "1a. By way of derogation from paragraph 1, for refund certificates issued for use as from 1 June for goods to be exported before 1 October the requirement to enter the name and address of the transferee in box 20 of the application form shall not apply. Box 6 shall not be deleted from these refund certificates.For the budget period ending 30 September 2002, the provisions of the first subparagraph shall apply to refund certificates issued for use from 1 August 2002.";2. Paragraph 1 of Article 8 is replaced by the following: "1. Refund certificates issued for a single budget period may be applied for separately in six tranches. Applications for certificates may be submitted at the latest on:(a) 7 September for certificates for use from 1 October;(b) 7 November for certificates for use from 1 December;(c) 7 January for certificates for use from 1 February;(d) 7 March for certificates for use from 1 April;(e) 7 May for certificates for use from 1 June;(f) 7 July for certificates for use from 1 August.";3. Article 14 is amended as follows:(a) in the first subparagraph of paragraph 1, "30 million euros" is replaced by "EUR 35 million";(b) in paragraph 2, the first subparagraph is replaced by the following: "This Article shall apply to exports by operators that have not held a refund certificate since the beginning of the budget period in question and do not hold such a certificate on the date of export. The applications submitted by the operator on the terms set out in Annex F, section VI, paragraph 2, during the budget year and before the submission of the application for the export in question must total less than EUR 75000.";(c) in paragraph 3, the second subparagraph is replaced by the following: "If the sum of the amounts notified by the Member States reaches EUR 25 million, the Commission may suspend the application of paragraphs 1 and 2 to exports not covered by a refund certificate.";4. in Annex B the line " 1905 30 - Sweet biscuits: waffles and wafers" is replaced by the following: "- Sweet biscuits; waffles and wafers:1905 31 - - Sweet biscuits;1905 32 - - Waffles and wafers";5. in Annex C, the entry in respect of CN code ex 2008 99 85 is replaced by the following: ">TABLE>"6. in Annex D, the line " 1905 30 - Sweet biscuits: waffles and wafers" is replaced by the following: "- Sweet biscuits; waffles and wafers:1905 31 - - Sweet biscuits;1905 32 - - Waffles and wafers";7. Annex F III (k) is replaced by the following: "Box 22 must contain the words: 'for use from ...', determined in accordance with Article 8."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 1(3) shall apply with effect from 1 October 2002.Article 1(4) and (6) shall apply with effect from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 June 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 91, 6.4.2002, p. 5.(5) OJ L 282, 1.11.1975, p. 49.(6) OJ L 77, 20.3.2002, p. 7.(7) OJ L 160, 26.6.1999, p. 48.(8) OJ L 79, 22.3.2002, p. 15.(9) OJ L 178, 30.6.2001, p. 1.(10) OJ L 104, 20.4.2002, p. 26.(11) OJ L 256, 7.9.1987, p. 1.(12) OJ L 128, 15.5.2002, p. 8.(13) OJ L 279, 23.10.2001, p. 1.